Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.864 Page 1 of 37



 1   David Loy (SBN 229235)
     ACLU FOUNDATION OF SAN DIEGO &
 2   IMPERIAL COUNTIES
     P.O. Box 87131
 3   San Diego, CA 92138-7131
     Telephone: (619) 232-2121
 4   Facsimile: (619) 232-0036
     E-mail:     davidloy@aclusandiego.org
 5
     Ryan T. Darby, Esq. (SBN 264357)
 6   THE LAW OFFICE OF RYAN T. DARBY
     525 B Street, Suite 1500
 7   San Diego, CA 92101
     Telephone: (619) 858-4766
 8   Facsimile: (619) 243-7226
     E-mail:      darby@darby.law
 9
     Attorneys for Plaintiff THE KOALA
10

11                       UNITED STATES DISTRICT COURT
12                      SOUTHERN DISTRICT OF CALIFORNIA
13

14   THE KOALA,                              Case No.: 16cv1296 JM (BLM)
15         Plaintiff,                        PLAINTIFF’S MEMORANDUM OF
                                             POINTS AND AUTHORITIES IN
16         v.                                OPPOSITION TO MOTION TO
                                             STAY PROCEEDINGS
17   PRADEEP KHOSLA, et al.,
                                              Judge:       Hon. Jeffrey T. Miller
18         Defendants.                        Courtroom:   5D
                                              Date:        February 24, 2020
19                                            Time:        10:00 a.m.
20

21

22

23

24

25

26

27

28
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.865 Page 2 of 37



 1   I.    INTRODUCTION
 2         After The Koala published a controversial article in late 2015, Defendants
 3   disqualified student newspapers from eligibility for campus activity funding.
 4   In 2016, The Koala filed this case. Over three years later, the Court of Appeals held
 5   The Koala states First Amendment claims involving “unusually compelling
 6   allegations that the government acted with discriminatory intent” to retaliate against
 7   “clearly protected speech.” The Koala v. Khosla, 931 F.3d 887, 898–99, 905 (9th
 8   Cir. 2019). After The Koala defeated Defendants’ petition for rehearing, the Ninth
 9   Circuit’s mandate issued in November 2019. Now, almost four years after the case
10   began, Defendants make a groundless request to continue delaying its resolution.
11         Under controlling precedent, the motion for stay must be denied. Defendants
12   cannot show any chance of success on their meritless motion to recall the Ninth
13   Circuit’s mandate. The Ninth Circuit retained jurisdiction throughout the appeal, as
14   does this Court now. The case is not and never was moot, because The Koala
15   intends to continue publishing and seek campus activity funds if it prevails, and any
16   temporary lapse in its registration status can be and is being cured. Clark v. City of
17   Lakewood, 259 F.3d 996, 1012 (9th Cir. 2001) (holding lapse in plaintiff’s licensing
18   status did not moot appeal where plaintiff’s “stated intention is to return to
19   business” and new license application “is not an insurmountable barrier”).
20   Defendants cannot manufacture irreparable harm arising from the ordinary cost of
21   defending claims the Ninth Circuit has upheld. A stay would harm The Koala by
22   further risking loss of evidence and postponing decision on First Amendment
23   claims that involve irreparable harm as a matter of law. The public interest favors
24   timely resolution of The Koala’s constitutional claims.
25         It is unsurprising that registration lapsed during the prolonged litigation
26   necessary to defend The Koala’s rights. It is unfair to expect an unincorporated
27   student association to maintain perfect compliance with technical requirements for
28   registration during a lengthy appeal, especially when registration would have been
                                             1                              16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.866 Page 3 of 37



 1   largely pointless due to the disqualification of student newspapers from eligibility
 2   for campus activity funds. The technical lapse in registration status can be
 3   corrected, and The Koala is in the process of correcting it. The fairest course is
 4   therefore to deny Defendants’ groundless motion and continue with the process of
 5   resolving the constitutional claims presented by this case.
 6   II.   ARGUMENT
 7         A stay pending appellate proceedings “is not a matter of right, even if
 8   irreparable injury might otherwise result.” Nken v. Holder, 556 U.S. 418, 427
 9   (2009). The decision whether to grant a stay depends on “the circumstances of the
10   particular case.” Id. at 433. “The party requesting a stay bears the burden of
11   showing that the circumstances justify an exercise of that discretion.” Id. at 433–34.
12         The Court considers four factors: “(1) whether the stay applicant has made a
13   strong showing that he is likely to succeed on [appeal]; (2) whether the applicant
14   will be irreparably injured absent a stay; (3) whether issuance of the stay will
15   substantially injure the other parties interested in the proceeding; and (4) where the
16   public interest lies.” Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012) (quoting
17   Nken, 556 U.S. at 434). “‘The first two factors ... are the most critical,’ and the last
18   two steps are reached ‘[o]nce an applicant satisfies the first two factors.’”
19   Washington v. Trump, 847 F.3d 1151, 1164 (9th Cir. 2017) (quoting Nken, 556 U.S.
20   at 434–35); see also Regents of Univ. of California v. Affymetrix, Inc., No. 17-cv-
21   01394-H-NLS, 2018 WL 5311961, at *2 (S.D. Cal. Oct. 26, 2018) (summarizing
22   standard for stay pending appeal). Defendants cannot meet any part of the
23   controlling standard.1
24

25

26   1
      The “three factors” asserted by Defendants are incomplete, Mem. of P&A ISO
     Mot. for Stay (Doc. No. 54–1) at 4:3 (“Motion for Stay”), because they do not
27   include likelihood of success or the public interest.
28

                                             2                                16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.867 Page 4 of 37



 1         A. Defendants Cannot Succeed on a Meritless Assertion of Mootness.
 2         A strong showing of success requires more than “a mere ‘possibility’ of
 3   relief.” Nken, 556 U.S. at 434. Defendants must demonstrate at least a “substantial
 4   case for relief.” Lair, 697 F.3d at 1204. They cannot do so, because their motion to
 5   recall the mandate is meritless. As explained in Plaintiff’s opposition to that
 6   motion, attached hereto as Exhibit 1, controlling precedent demonstrates the Ninth
 7   Circuit retained jurisdiction throughout the appeal, as does this Court now, because
 8   this case is not and never was moot.
 9         As stated in Exhibit 1 hereto, The Koala has published since 1982.
10   It published while the appeal was pending and intends to continue doing so.
11   The requirements for re-registration are ministerial. Defendants admit The Koala
12   recently applied to re-register. It is in the process of completing its registration.
13   It has submitted an application by the necessary four students as well as an
14   organizational constitution, and it is in the process of satisfying the remaining
15   requirements at the earliest opportunity. The Koala wishes to seek campus activity
16   funds to cover print costs of its newspaper. The expected re-registration would
17   render it eligible for such funds but for the disqualification of student newspapers
18   from such eligibility.2
19         On those facts, settled law establishes the case is not and never was moot.
20   The issue before the Ninth Circuit is mootness, not “standing to invoke federal
21   jurisdiction” in the first instance. Motion for Stay at 3:18–19. Standing is
22   determined based on “the facts as they exist at the time the complaint was filed.”
23   Slayman v. FedEx Ground Package Sys., Inc., 765 F.3d 1033, 1047 (9th Cir. 2014);
24   see also, e.g., Davis v. Fed. Election Comm’n, 554 U.S. 724, 734 (2008) (holding
25
     2
      It is incorrect that “The Koala has not applied to be an RSO in any academic year”
26   since “the fall of 2017.” Motion for Stay at 2:12-13. As Defendants admit, The
     Koala“applied for RSO status for the 2019-2020 academic year.” Id., Ex. A at 7
27   (Doc. 54-1 at 14).
28

                                              3                               16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.868 Page 5 of 37



 1   “standing inquiry” is “focused on whether the party invoking jurisdiction had the
 2   requisite stake in the outcome when the suit was filed.”). Defendants do not dispute
 3   The Koala had standing when the case was filed, nor do they contend it lacked
 4   standing to appeal. Motion for Stay, Ex. A at 6 (Doc. No. 54-1 at 13) (admitting
 5   The Koala was registered when initial complaint and notice of appeal were filed).
 6   The question is whether the case became moot because “circumstances have
 7   changed since then.” Clark, 259 F.3d at 1011. As Plaintiff has explained to the
 8   Ninth Circuit, controlling precedent establishes it did not.
 9         A case is moot only if “it is impossible for a court to grant any effectual relief
10   whatever to the prevailing party.” Chafin v. Chafin, 568 U.S. 165, 172 (2013).
11   Plaintiff bears no “burden” to show lack of mootness. Motion for Stay at 3:18.
12   “The party asserting mootness bears the burden of establishing that there is no
13   effective relief remaining that the court could provide.” S. Oregon Barter Fair v.
14   Jackson County, 372 F.3d 1128, 1134 (9th Cir. 2004). As Defendants’ own
15   authority confirms, “the party claiming the benefit of mootness” has the “burden of
16   establishing that the claim is moot.” United States v. Larson, 302 F.3d 1016, 1020
17   (9th Cir. 2002) (cited in Motion for Stay at 2:27).
18         The Supreme Court did not hold otherwise in Kokkonen v. Guardian Life Ins.
19   Co. of Am., 511 U.S. 375 (1994). In that case, a party moved to enforce a settlement
20   agreement. Id. at 376–77. As the “party asserting jurisdiction” in the first instance,
21   the moving party bore the burden to establish jurisdiction. Id. at 377. Here, it is
22   undisputed this Court had jurisdiction when the case was filed and the Ninth Circuit
23   had jurisdiction when the appeal was filed. The issue is whether the case later
24   became moot, and on that issue Defendants bear the burden. Cardinal Chem. Co. v.
25   Morton Int’l, Inc., 508 U.S. 83, 98 (1993).
26         The “doctrine of mootness is more flexible than other strands of justiciability
27   doctrine.” Karuk Tribe of California v. U.S. Forest Serv., 681 F.3d 1006, 1017 (9th
28   Cir. 2012). In contending the case is moot, Defendants must “satisfy a heavy
                                             4                               16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.869 Page 6 of 37



 1   burden of persuasion.” San Francisco BayKeeper, Inc. v. Tosco Corp., 309 F.3d
 2   1153, 1159 (9th Cir. 2002). “Defendants bear the burden to establish that relief is
 3   not simply unlikely or conjectural but impossible.” Ctr. for Biological Diversity v.
 4   Exp.-Imp. Bank of the United States, 894 F.3d 1005, 1011 (9th Cir. 2018).
 5         Defendants cannot carry that burden. The lapse in registration is “not enough
 6   to moot” the case, because re-registration “is not an insurmountable barrier.” Clark,
 7   259 F.3d at 1012. The Koala thus retains “a legally cognizable interest in the
 8   outcome of this lawsuit sufficient to allow [it] to seek injunctive relief.” Id. Under
 9   Clark, it is not necessary that The Koala has applied to re-register. Nonetheless, The
10   Koala has applied to re-register, unlike the plaintiff in Clark, who had not yet
11   sought a new license or paid the required fee. Id. Under controlling precedent,
12   therefore, Defendants cannot prevail on their motion to recall the mandate.3
13         Unlike the irrelevant cases cited by Defendants, this case does not involve
14   any “unilateral action,” Motion for Stay at 3:11–12, that made it impossible for the
15   district court to grant effective relief because there was no likelihood the plaintiff
16   would remain subject to the rule at issue. Arizonans for Official English v. Arizona,
17   520 U.S. 43, 72 (1997) (plaintiff resigned “from public sector employment” without
18   likelihood of rehiring); Harris v. Itzhaki, 183 F.3d 1043, 1050 (9th Cir. 1999)
19   (tenant departed from defendants’ apartment complex without likelihood of return).
20   Here, The Koala remains subject to university policies, and it can cure the
21   temporary lapse in registration and in fact is doing so. The Koala therefore retains a
22   “direct stake” in the outcome of this case. Motion for Stay at 3:9.
23         Defendants cannot show The Koala made a “decision to forfeit its RSO
24   status” or “abandon its RSO.” Motion for Stay at 3:9–10, 4:18. Defendants “bear a
25   3
      Under Clark, the mere lapse in registration status could not “have the effect of
     depriving the Court of jurisdiction,” and the parties thus had no duty to call it “to
26   the attention” of the Ninth Circuit and waste judicial resources addressing a
     meritless assertion of mootness. Bd. of License Comm’rs of Town of Tiverton v.
27   Pastore, 469 U.S. 238, 240 (1985).
28

                                             5                               16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.870 Page 7 of 37



 1   heavy burden to establish mootness,” and their “bare assertion” of abandonment “is
 2   not enough under the applicable standard.” Ctr. for Biological Diversity, 894 F.3d
 3   at 1011. The lapse in registration status could easily have resulted from Defendants’
 4   retaliation against The Koala, which has applied to re-register now that it has
 5   survived prolonged litigation, prevailed on appeal, and defeated Defendants’
 6   petition for rehearing. The Koala did not apply “to create an RSO.” Motion to Stay,
 7   Ex. A at 13 (Doc. No. 54-1 at 20). The Koala has existed throughout the case and
 8   continues to exist. It has applied to re-register an existing organization with the
 9   university. Whatever the reason for the lapse in registration status, that status can be
10   restored, and The Koala is restoring it, as Defendants’ own evidence demonstrates.
11   It is not impossible for The Koala to complete the process of re-registration. As a
12   result, the case is not and never was moot, and Defendants’ motion to the Ninth
13   Circuit is meritless.
14         B. Defendants Would Suffer No Irreparable Harm from Defending
              Claims Upheld by the Ninth Circuit.
15

16         A mere “possibility of irreparable injury” is insufficient to justify a stay.
17   Nken, 556 U.S. at 434. Instead, Defendants must show “there is a probability of
18   irreparable injury if the stay is not granted,” based on “what would happen as a
19   practical matter following the denial of a stay.” Lair, 697 F.3d at 1214; see also
20   Romero v. Securus Techs., Inc., 383 F. Supp. 3d 1069, 1075 (S.D. Cal. 2019)
21   (“[T]he movant must show that irreparable harm is likely or probable.”).
22   Defendants cannot show any probability of irreparable harm, because they must
23   continue the ordinary process of defending this case regardless of their meritless
24   motion to the Ninth Circuit.
25         As a practical matter, if a stay is denied Defendants must file an answer to
26   the complaint upheld by the Ninth Circuit. The answer would trigger the 45-day
27   clock to hold an early neutral evaluation conference, which if necessary would
28   include or be followed by a case management conference that would establish a
                                             6                               16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.871 Page 8 of 37



 1   discovery schedule. CivLR 16.1(c)–(d). Discovery would not begin until the parties
 2   have met and conferred to develop a discovery plan. Fed. R. Civ. P. 26(d), (f).
 3   Defendants have asked the Ninth Circuit to rule on their motion to recall the
 4   mandate by February 28. Given the usual course of practice in this Court, it is
 5   unlikely discovery would begin before that time. To the extent Defendants might
 6   need to formulate a settlement strategy or identify witnesses and documents in
 7   preparation for discovery, they should already have done so following the Ninth
 8   Circuit’s opinion, if not sooner, based on the detailed allegations in the complaint.
 9   In the near term, denial of a stay would impose minimal cost on Defendants.
10         That is insufficient harm to warrant a stay request founded on a meritless
11   assertion of mootness. In the unlikely event it became necessary, the Court could
12   revisit the matter, but for now, Defendants cannot justify a stay. Given that The
13   Koala “seeks injunctive relief against ongoing and future harm” due to violations of
14   the First Amendment, Defendants “‘must make out a clear case of hardship or
15   inequity.’” Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005) (quoting
16   Landis v. North American Co., 299 U.S. 248, 255 (1936)). The mere fact of “being
17   required to defend a suit, without more, does not constitute a ‘clear case of hardship
18   or inequity.’”4 Id.; see also Renegotiation Bd. v. Bannercraft Clothing Co., 415
19   U.S. 1, 24 (1974) (“Mere litigation expense, even substantial and unrecoupable
20   cost, does not constitute irreparable injury.”); Zaborowski v. MHN Gov’t Servs.,
21   Inc., No. C 12-05109 SI, 2013 WL 1832638, at *2 (N.D. Cal. May 1, 2013)
22   (“Generally, monetary expenses incurred in litigation are not considered irreparable
23   harm” outside unique context such as arbitration); Burgess v. Tesoro Ref. & Mktg.
24   Co., No. CV 10-5870-VBF (PLAx), 2011 WL 13217364, at *2 (C.D. Cal. June 6,
25   4
      Different issues may be presented when an appeal concerns substantial questions
     of class certification or “decertification of the class,” because unnecessary class
26   discovery may result in “substantial waste of time and resources.” Romero, 383 F.
     Supp. 3d at 1075. Here, Defendants’ motion to the Ninth Circuit is meritless, and
27   this case is not a class action.
28

                                            7                               16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.872 Page 9 of 37



 1   2011) (“Tesoro does not show irreparable injury by being forced to defend this
 2   litigation.”); Eberle v. Smith, No. 07-cv-0120 W WMC, 2008 WL 238450, at *3
 3   (S.D. Cal. Jan. 29, 2008) (“monetary expenses incurred in litigation are normally
 4   not considered irreparable” outside “unique situation” such as arbitration).
 5   If “expending resources” is a concern, Defendants should not have spent time and
 6   money “for nothing” on meritless motions. Motion for Stay at 4:13–14.
 7         C. A Stay Would Harm The Koala by Further Risking Loss of Evidence
              and Postponing Decision on First Amendment Claims Involving
 8            Irreparable Harm.
 9         Because Defendants cannot meet the first two factors, the Court “need not
10   reach the last two factors.” Regents of Univ. of Calif., 2018 WL 5311961 at *4.
11   Even if it does, Defendants cannot justify a stay.
12         The grant of a stay “will substantially injure” Plaintiff. Nken, 556 U.S. at
13   434. Any further postponement of this case, which has been pending almost four
14   years, will unfairly “impede the collection of information through the discovery
15   process and will delay the timely resolution of this case.” Martin v. Naval Criminal
16   Investigative Serv., No. 10-cv-1879 WQH (MDD), 2012 WL 1570840, at *4 (S.D.
17   Cal. May 3, 2012); see also Andrews v. Plains All Am. Pipeline, L.P., No. CV15-
18   4113 PSG (JEMx), 2018 WL 4191409, at *4 (C.D. Cal. Aug. 28, 2018) (denying
19   stay where “case delays may compromise plaintiffs’ ability to call relevant
20   witnesses” or “memories may fade”). This case presents strong claims of First
21   Amendment violations, and “the loss of First Amendment freedoms, for even
22   minimal periods of time, unquestionably constitutes irreparable injury.” Cuviello v.
23   City of Vallejo, 944 F.3d 816, 833 (9th Cir. 2019); cf. Lugo v. Alvarado, 819 F.2d 5,
24   7 (1st Cir. 1987) (denying stay in First Amendment case because “discovery should
25   be carried out sooner rather than later, particularly where, as here, there are claims
26   of irreparable injury.”).
27

28

                                             8                              16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.873 Page 10 of 37



  1          D. The Public Interest Favors Timely Decision of Constitutional Claims.
  2          The public interest favors denying a stay. The courts “have consistently
  3   recognized the significant public interest in upholding First Amendment
  4   principles.” Doe v. Harris, 772 F.3d 563, 583 (9th Cir. 2014). “The public has an
  5   interest in the timely adjudication of alleged government misconduct.” Martin,
  6   2012 WL 1570840 at *4. Accordingly, a stay cannot be justified under the
  7   controlling standard.
  8   III.   CONCLUSION
  9          For the foregoing reasons, the Court is respectfully requested to deny
 10   Defendants’ motion to stay proceedings.
 11   Dated: January 21, 2020                       Respectfully submitted,
 12                                                   By: s/David Loy
 13                                                         David Loy
                                                            davidloy@aclusandiego.org
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             9                             16cv1296 JM (BLM)
Case 3:16-cv-01296-JM-BLM Document 55 Filed 01/21/20 PageID.874 Page 11 of 37




                        EXHIBIT 1
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.875
                                        55 Filed 01/21/20   68-1, Page 1 Page
                                                                         of 15 12 of 37




                            No. 17-55380
 __________________________________________________________________

                 UNITED STATES COURT OF APPEALS
                      FOR THE NINTH CIRCUIT
 __________________________________________________________________

                    THE KOALA, an unincorporated association

                                 Plaintiff-Appellant,

                                          v.

   PRADEEP KHOSLA, in his official capacity as Chancellor of the University of
                      California, San Diego; et al.

                         Defendants-Appellees.
 __________________________________________________________________

        OPPOSITION TO MOTION TO RECALL MANDATE AND
                       WITHDRAW OPINION
 __________________________________________________________________
           Appeal from the Judgment of the United States District Court
                     For the Southern District of California
                    District Court No. 3:16-cv-1296-JM-BLM
                            Honorable Jeffrey T. Miller
        ________________________________________________________

                                        DAVID LOY
                                        davidloy@aclusandiego.org
                                        ACLU FOUNDATION OF SAN DIEGO
                                        & IMPERIAL COUNTIES
                                        P.O. Box 87131
                                        San Diego, California 92138-7131
                                        Ryan T. Darby, Esq. (SBN 264357)
                                        THE LAW OFFICE OF RYAN T.
                                        DARBY
                                        525 B Street, Suite 1500
                                        San Diego, CA 92101
                                        Counsel for Plaintiff-Appellant
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.876
                                        55 Filed 01/21/20   68-1, Page 2 Page
                                                                         of 15 13 of 37




                                  INTRODUCTION

       After The Koala published a controversial article, Defendants disqualified

 student newspapers from eligibility for campus activity funding. This Court held

 The Koala states First Amendment claims involving “unusually compelling

 allegations that the government acted with discriminatory intent” to retaliate

 against “clearly protected speech” by adopting the disqualification. The Koala v.

 Khosla, 931 F.3d 887, 898–99, 905 (9th Cir. 2019). An order enjoining the

 disqualification and restoring “eligibility to apply for funding” would provide

 effective relief to redress the First Amendment violations. Id. at 895. Under

 controlling precedent, Defendants cannot meet their heavy burden to demonstrate

 mootness, because The Koala intends to seek campus activity funds if it prevails,

 and any temporary lapse in registration status can be cured. Clark v. City of

 Lakewood, 259 F.3d 996, 1012 (9th Cir. 2001) (holding lapse in plaintiff’s

 licensing status did not moot appeal where plaintiff’s “stated intention is to return

 to business” and new license application “is not an insurmountable barrier”).

       The Koala has published a student newspaper since 1982. Excerpts of

 Record 43 ¶ 36. Its website remains active, and it continued publishing after the

 case was filed and while the appeal was pending. Darby Decl. ¶¶ 2-4 (Ex. 1

 hereto). The Koala intends to continue publishing. Kress Decl. ¶ 2 (Ex. 2 hereto).

 The requirements for re-registration are ministerial. Belk Decl. ¶¶ 8–11; Kress

                                           1
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.877
                                        55 Filed 01/21/20   68-1, Page 3 Page
                                                                         of 15 14 of 37




 Decl. ¶¶ 3, 7. As Defendants admit, The Koala recently applied to re-register and is

 in the process of completing its registration. Belk Decl. ¶ 20; Kress Decl. ¶¶ 4–6.

 It has submitted an application by the necessary four students, two of whom have

 “completed the required communication training.” Belk Decl. ¶ 20. The other two

 have scheduled appointments to do so at the earliest opportunity, and The Koala

 has submitted the requisite “organizational constitution.” Id.; Kress Decl. ¶¶ 8–9;

 Tadele Decl. ¶ 3 (Ex. 3 hereto). The Koala wishes to seek campus activity funds to

 cover print costs of its newspaper. Kress Decl. ¶ 10. The expected re-registration

 would render it eligible for such funds but for the disqualification of student

 newspapers from such funding. A judgment in The Koala’s favor would remove

 that disqualification and redress the injury caused by Defendants’ conduct.

       The Koala therefore retains “a legally cognizable interest in the outcome of

 this lawsuit sufficient to allow [it] to seek injunctive relief.” Clark, 259 F.3d at

 1012. It is unsurprising that registration lapsed during the prolonged litigation

 necessary to defend The Koala’s rights. It is unfair to expect an unincorporated

 student association to maintain perfect compliance with technical requirements for

 registration during the almost four years this case has been pending, especially

 when registration would have been largely pointless due to the disqualification of

 student newspapers from eligibility for campus activity funds. Defendants cannot




                                            2
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.878
                                        55 Filed 01/21/20   68-1, Page 4 Page
                                                                         of 15 15 of 37




 avoid decision on the merits with a groundless motion to recall the mandate almost

 three years after the appeal was filed. The judgment and mandate must stand.

                                   ARGUMENT

       Given “the profound interests in repose attaching to the mandate of a court

 of appeals,” the Court may recall the mandate “only in extraordinary

 circumstances,” as a matter of “last resort” in “grave, unforeseen contingencies.”

 Calderon v. Thompson, 523 U.S. 538, 550 (1998) (cleaned up); see also Zipfel v.

 Halliburton Co., 861 F.2d 565, 567 (9th Cir. 1988) (holding mandate may be

 recalled “only in exceptional circumstances”). This case presents no grave,

 unforeseen, exceptional, or extraordinary circumstances. Settled law establishes the

 case is not and never was moot.

       A. To Show Mootness, Defendants Bear a Heavy Burden to
          Demonstrate It Is Impossible for the District Court to Provide any
          Effective Relief.

       As an initial matter, the issue is mootness, not “standing.” Motion to Recall

 Mandate at 7. Standing is determined based on “the facts as they exist at the time

 the complaint was filed.” Slayman v. FedEx Ground Package Sys., Inc., 765 F.3d

 1033, 1047 (9th Cir. 2014); see also, e.g., Davis v. Fed. Election Comm’n, 554

 U.S. 724, 734 (2008) (holding “standing inquiry” is “focused on whether the party

 invoking jurisdiction had the requisite stake in the outcome when the suit was

 filed.”). Defendants do not dispute The Koala had standing when the complaint

                                          3
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.879
                                        55 Filed 01/21/20   68-1, Page 5 Page
                                                                         of 15 16 of 37




 was filed, nor do they contend it lacked standing to appeal. Motion to Recall

 Mandate at 6 (admitting The Koala was registered when complaint and notice of

 appeal were filed). The question is whether the appeal became moot because

 “circumstances have changed since then.” Clark, 259 F.3d at 1011.

       According to settled law, it did not. A case is moot “when the issues

 presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

 outcome,” which occurs “only when it is impossible for a court to grant any

 effectual relief whatever to the prevailing party.” Chafin v. Chafin, 568 U.S. 165,

 172 (2013). “The party asserting mootness bears the burden of establishing that

 there is no effective relief remaining that the court could provide.” S. Oregon

 Barter Fair v. Jackson County, 372 F.3d 1128, 1134 (9th Cir. 2004). Accordingly,

 Defendants bear the “burden to demonstrate mootness” in this case. Headwaters,

 Inc. v. Bureau of Land Mgmt., Medford Dist., 893 F.2d 1012, 1015 (9th Cir. 1989).

       The Supreme Court did not hold otherwise in Kokkonen v. Guardian Life

 Ins. Co. of Am., 511 U.S. 375 (1994), on which Defendants mistakenly rely. In that

 case, a party moved to enforce a settlement agreement. Id. at 376–77. As the “party

 asserting jurisdiction” in the first instance, the moving party bore the burden to

 establish jurisdiction. Id. at 377. Here, it is undisputed the district court had

 jurisdiction when the complaint was filed and this Court had jurisdiction when the

 appeal was filed. The issue is whether the appeal later became moot, and on that


                                             4
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.880
                                        55 Filed 01/21/20   68-1, Page 6 Page
                                                                         of 15 17 of 37




 issue Defendants bear the burden. Cardinal Chem. Co. v. Morton Int’l, Inc., 508

 U.S. 83, 98 (1993).

       The “doctrine of mootness is more flexible than other strands of justiciability

 doctrine.” Karuk Tribe of California v. U.S. Forest Serv., 681 F.3d 1006, 1017 (9th

 Cir. 2012). Even if a court is not “able to return the parties to the status quo ante ...

 an appeal is not moot if the court can fashion some form of meaningful relief.”

 Dream Palace v. County of Maricopa, 384 F.3d 990, 1000 (9th Cir. 2004). Thus, in

 contending the case is moot, Defendants must “satisfy a heavy burden of

 persuasion.” San Francisco BayKeeper, Inc. v. Tosco Corp., 309 F.3d 1153, 1159

 (9th Cir. 2002). “Defendants bear the burden to establish that relief is not simply

 unlikely or conjectural but impossible.” Ctr. for Biological Diversity v. Exp.-Imp.

 Bank of the United States, 894 F.3d 1005, 1011 (9th Cir. 2018).

       B. Under this Court’s Precedent, the Case Is Not and Never Was Moot,
          Because The Koala Intends to Continue Publishing and Any Lapse in
          Registration Status Can Be Cured.

       As this Court has held, a mere lapse in licensing status that can be cured

 does not moot a case where the plaintiff intends to continue engaging in the

 conduct impacted by the challenged regulation. Clark, 259 F.3d at 1011–12.

 In Clark, the plaintiff, owner of “three closed adult businesses,” challenged a city’s

 “adult cabaret ordinance.” Id. at 1001. While the case was pending, the plaintiff’s

 “license to operate an adult cabaret expired,” and the plaintiff did not seek renewal.


                                             5
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.881
                                        55 Filed 01/21/20   68-1, Page 7 Page
                                                                         of 15 18 of 37




 Id. at 1011. To “reopen his business as he intend[ed] to do,” plaintiff would have

 had “to apply for a new license.” Id. at 1012. Nonetheless, this Court held the case

 was not moot. Id.

       Plaintiff’s “stated intention” was “to return to business.” Id. Although the

 expiration of plaintiff’s license might have made it “more difficult for [plaintiff] to

 return to business,” the plaintiff still had “a legally cognizable interest in the

 outcome of this lawsuit sufficient to allow him to seek injunctive relief.” Id.

 If plaintiff had “to apply for a new license and pay a fee as would any new adult

 cabaret owner, this added step is not an insurmountable barrier and thus not

 enough to moot [plaintiff’s] case.” Id. (citing City of Erie v. Pap’s A.M., 529 U.S.

 277, 287-288 (2000) (holding closure of plaintiff’s business “is not sufficient to

 render this case moot” because plaintiff “is still incorporated” and “could again

 decide to operate a nude dancing establishment” impacted by ordinance at issue,

 and thus plaintiff retains “concrete stake in the outcome of this case”)); cf. S.

 Oregon Barter Fair, 372 F.3d at 1133–34 (holding dispute over mass gathering

 statute was not moot although plaintiff had “not applied for a mass gathering

 permit, or engaged in any other preparations for a mass gathering” for eight years,

 where plaintiff had not “ceased to exist” and it sought “to hold another gathering”).

       Clark destroys Defendants’ meritless contention that this case is or ever was

 moot. The lapse in registration status “is not an insurmountable barrier and thus not


                                             6
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.882
                                        55 Filed 01/21/20   68-1, Page 8 Page
                                                                         of 15 19 of 37




 enough to moot [The Koala’s] case.” Clark, 259 F.3d at 1012. Defendants cannot

 show the lapse in registration status made it impossible for the district court to

 grant effective relief. Regardless of any lapse, the relief sought by The Koala

 “could meaningfully improve [its] position” by restoring eligibility to seek campus

 activity funds once registration is complete. Dream Palace, 384 F.3d at 1000.

 Throughout the appeal, The Koala was in a position to “benefit from a restoration

 of media funding” once it completed the ministerial requirements for re-

 registration. Motion to Recall Mandate at 13. As a result, The Koala retained a

 legally cognizable interest in the outcome during the entire appeal, including when

 the Court “filed its opinion in July 2019.” Id.

       It is not necessary that The Koala has applied to re-register, because re-

 registration is not “impossible,” much less “conjectural.” Ctr. for Biological

 Diversity, 894 F.3d at 1011. Nonetheless, The Koala has applied to re-register,

 which requires no fee, unlike the plaintiff in Clark, who had not yet sought a new

 license or paid the required fee. With re-registration impending, the case is

 certainly not moot.

       Defendants establish no foundation to assert The Koala “abandoned” or

 made a “decision to forfeit” the right to seek registration. Motion to Recall

 Mandate at 9, 13. Defendants “bear a heavy burden to establish mootness,” and

 their “bare assertion” of abandonment “is not enough under the applicable


                                            7
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM           ID: 11566510,
                             Document             DktEntry: PageID.883
                                        55 Filed 01/21/20   68-1, Page 9 Page
                                                                         of 15 20 of 37




 standard.” Ctr. for Biological Diversity, 894 F.3d at 1011. The lapse in registration

 status could easily have resulted from their campaign of retaliation against The

 Koala, which has applied to re-register now that it has survived a prolonged

 litigation process, prevailed on appeal, and defeated Defendants’ petition for

 rehearing. The Koala did not apply “to create an RSO.” Motion to Recall Mandate

 at 13. The Koala has existed throughout the case, and it continues to exist. It has

 applied to re-register an existing organization with the university. Whatever the

 reason for the lapse in registration status, that status can be restored, and The Koala

 is restoring it. It is not impossible for The Koala to complete the process of re-

 registration. As a result, the case is not and never was moot.

       The original complaint was filed almost four years ago, and the appeal

 commenced almost three years ago. Id. at 6. Defendants did not complain of The

 Koala’s temporary lapse in registration—a fact within their actual or constructive

 knowledge—until after the Court decided the appeal, denied their petition for

 rehearing, and issued the mandate.1 Defendants cannot avoid this Court’s judgment

 by making a groundless motion to recall the mandate after “the case has been



 1
   Under Clark, it is clear that the mere lapse in registration status could not “have
 the effect of depriving the Court of jurisdiction,” and therefore the parties had no
 duty to call it “to the attention of the Court” and waste judicial resources
 addressing a meritless assertion of mootness. Bd. of License Comm’rs of Town of
 Tiverton v. Pastore, 469 U.S. 238, 240 (1985).


                                            8
       Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM          ID: 11566510,
                            Document              DktEntry: 68-1,
                                        55 Filed 01/21/20         Page 10Page
                                                            PageID.884    of 1521 of 37




 brought and litigated … for years.” Friends of the Earth, Inc. v. Laidlaw Envtl.

 Servs. (TOC), Inc., 528 U.S. 167, 191 (2000) cf. Armster v. U.S. Dist. Court for

 Cent. Dist. of California, 806 F.2d 1347, 1355 (9th Cir. 1986) (“There is a

 significant difference between a request to dismiss a case or proceeding for

 mootness prior to the time an appellate court has rendered its decision on the

 merits and a request made after that time. Different considerations are applicable in

 the two circumstances.”). The judgment and mandate must stand.

       C. Defendants Mistakenly Rely on Irrelevant Cases Involving Plaintiffs
          Who Could Not Benefit from the Relief Requested.

       The cases Defendants cite do not support their position because none of

 them concern plaintiffs who remained able to benefit from the relief requested.

 The Supreme Court held that a challenge to a law governing public employees was

 moot due to the plaintiff’s “resignation from public sector employment” without

 any apparent likelihood that she would again be subject to the law at issue.

 Arizonans for Official English v. Arizona, 520 U.S. 43, 72 (1997). Here, The Koala

 remains subject to university policies, and its temporary lapse in registration can be

 and is being cured. As a result, The Koala retains a live interest in restoring the

 eligibility of student newspapers for campus activity funding.

       Following Arizonans for Official English, this Court held that a tenant’s

 “request for declaratory and prospective injunctive relief [was] rendered moot” by

 her “departure” from the defendants’ apartment complex without any apparent
                                            9
       Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM          ID: 11566510,
                            Document              DktEntry: 68-1,
                                        55 Filed 01/21/20         Page 11Page
                                                            PageID.885    of 1522 of 37




 likelihood that she would return. Harris v. Itzhaki, 183 F.3d 1043, 1050 (9th Cir.

 1999). This Court also held a case challenging “threatened closure” of a nursing

 home became moot when the nursing home closed and “Plaintiffs did not request

 reopening of the home.” Bumpus v. Clark, 702 F.2d 826, 826–27 (9th Cir. 1983).

 Similarly, the Eleventh Circuit held that an appeal concerning registration of an

 aircraft became moot when the plaintiff sold the aircraft without any apparent

 likelihood it would reacquire the aircraft. IAL Aircraft Holding, Inc. v. F.A.A., 216

 F.3d 1304, 1305 (11th Cir. 2000).2

       Like Arizonans for Official English, those cases are irrelevant, because the

 plaintiffs could no longer benefit from the relief they sought. By contrast, The

 Koala retains a live interest in restoring eligibility of student newspapers for

 campus activity funding because it (1) remains a student organization; (2) intends

 to continue publishing; and (3) can cure its temporary lapse in registration. In fact,

 it is doing so. Therefore, the case is not and never was moot because the district

 court never “lost the power to grant relief.” Bumpus, 702 F.2d at 827.

       In other circumstances, the Supreme Court held that a challenge to forfeiture

 procedures was moot where the “State has returned all the cars that it seized, and



 2
  This Court granted a request to dismiss an appeal as moot where appellants had
 “purged themselves of contempt.” In re Grand Jury Proceedings, 593 F.2d 906
 (9th Cir. 1979). That summary decision, bereft of any analysis, does not apply.


                                           10
       Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM          ID: 11566510,
                            Document              DktEntry: 68-1,
                                        55 Filed 01/21/20         Page 12Page
                                                            PageID.886    of 1523 of 37




 the individual property owners have either forfeited any relevant cash or have

 accepted as final the State’s return of some of it.” Alvarez v. Smith, 558 U.S. 87, 89

 (2009). On those facts, “there was no longer any dispute about ownership or

 possession of the relevant property” or any suggestion that “plaintiffs will likely

 again prove subject to the State’s seizure procedures.” Id. at 92–93. Here, the case

 presents a live dispute because The Koala intends to continue publishing, wants to

 seek campus activity funds, can re-register, and is in the process of completing re-

 registration. In these circumstances, the district court can provide effective relief,

 and the case is not moot.

       In Steel Co. v. Citizens for a Better Environment, the Supreme Court

 considered whether plaintiff had “standing to sue” when the case was filed, not

 whether the case later became moot. 523 U.S. 83, 102 (1998). The Court assumed

 plaintiff suffered “injury in fact” and held that such injury was not redressable

 because, among other reasons, the plaintiff could not receive civil penalties for

 violations of the relevant statute. Id. at 106. Accordingly, a judgment could not

 “eliminate any effects” of the past violations.3 Id. Here, a judgment in The Koala’s

 favor would redress the injury caused by disqualifying student newspapers from



 3
  “Steel Co. established that citizen suitors lack standing to seek civil penalties for
 violations that have abated by the time of suit,” but they retain standing to seek
 penalties for ongoing violations. Friends of the Earth, 528 U.S. at 187.

                                           11
       Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM          ID: 11566510,
                            Document              DktEntry: 68-1,
                                        55 Filed 01/21/20         Page 13Page
                                                            PageID.887    of 1524 of 37




 campus activity funding. Ne. Fla. Chapter of Associated Gen. Contractors of Am.

 v. City of Jacksonville, 508 U.S. 656, 666 (1993) (holding denial of eligibility to

 seek a benefit is “injury in fact”).

       This case does not concern “the effect of the voluntary acts of a third party

 non-defendant.” Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 72 (1983)

 (holding dispute between all-male organization and federal government over Title

 IX regulation was moot where “irrespective of the outcome of this lawsuit,”

 university prohibited organization from operating on campus until it changed its

 membership policy). The issue here is whether Defendants’ own disqualification of

 student newspapers from campus activity funding continues to impact The Koala.

 Because The Koala wishes to seek campus activity funds, can cure the lapse in

 registration status, and is in the process of doing so, it retains a concrete stake in

 enjoining the disqualification.

       In the bankruptcy context, “[w]hen the issue being litigated directly involves

 the debtor’s reorganization, the case is mooted by the dismissal of the bankruptcy,”

 and thus an appeal became moot when a bankruptcy court dismissed the

 underlying proceeding, because the appeal was “entirely depend[e]nt on the

 existence of the original Chapter 13 bankruptcy proceeding,” given that “[t]he only

 relief the bankruptcy court, the district court, and this court could grant was to

 confirm or reject the validity of the … original Chapter 13 proceeding.” In re


                                            12
       Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM          ID: 11566510,
                            Document              DktEntry: 68-1,
                                        55 Filed 01/21/20         Page 14Page
                                                            PageID.888    of 1525 of 37




 Pattullo, 271 F.3d 898, 901 (9th Cir. 2001). Here, this Court’s jurisdiction never

 depended on The Koala’s registration status, because the lapse in registration can

 be cured and The Koala can still benefit from the relief it seeks. Therefore, this

 case is not and never was moot, and Defendants’ motion to recall the mandate must

 be denied.

                                   CONCLUSION

       For the foregoing reasons, the Court should deny Defendants’ motion to

 recall the mandate and withdraw its opinion.

 Dated: January 17, 2020                 Respectfully submitted,


                                         /s/ David Loy
                                         David Loy
                                         Counsel for Appellant




                                           13
       Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM          ID: 11566510,
                            Document              DktEntry: 68-1,
                                        55 Filed 01/21/20         Page 15Page
                                                            PageID.889    of 1526 of 37




                          CERTIFICATE OF SERVICE

       I hereby certify that on January 17, 2020, I electronically filed the foregoing

 with the Clerk of the Court for the United States Court of Appeals for the Ninth

 Circuit by using the CM/ECF system.

       I certify that all participants in the case are registered CM/ECF users and that

 service will be accomplished by the CM/ECF system.


                                 Respectfully submitted,


                                 /s/ David Loy
                                 David Loy
                                 Counsel for Appellant




                                          14
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.890
                                           Filed 01/21/20    68-2, Page 1Page
                                                                          of 2 27 of 37




                            No. 17-55380
 __________________________________________________________________

                 UNITED STATES COURT OF APPEALS
                      FOR THE NINTH CIRCUIT
 __________________________________________________________________

                    THE KOALA, an unincorporated association

                                 Plaintiff-Appellant,

                                          v.

   PRADEEP KHOSLA, in his official capacity as Chancellor of the University of
                      California, San Diego; et al.

                         Defendants-Appellees.
 __________________________________________________________________

                 DECLARATION OF RYAN T. DARBY
             IN SUPPORT OF PLAINTIFF’S OPPOSITION
       TO DEFENDANTS’ MOTION TO RECALL MANDATE AND
                       WITHDRAW OPINION
 __________________________________________________________________
           Appeal from the Judgment of the United States District Court
                     For the Southern District of California
                    District Court No. 3:16-cv-1296-JM-BLM
                            Honorable Jeffrey T. Miller
        ________________________________________________________

                                        DAVID LOY
                                        davidloy@aclusandiego.org
                                        ACLU FOUNDATION OF SAN DIEGO
                                        & IMPERIAL COUNTIES
                                        P.O. Box 87131
                                        San Diego, California 92138-7131
                                        Ryan T. Darby, Esq. (SBN 264357)
                                        LAW OFFICE OF RYAN T. DARBY
                                        350 10th Avenue, Suite 1000
                                        San Diego, CA 92101
                                        Counsel for Plaintiff-Appellant
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.891
                                           Filed 01/21/20    68-2, Page 2Page
                                                                          of 2 28 of 37




       I, Ryan T. Darby, declare that I am over eighteen (18) years of age. I am a

 resident of San Diego County, California. I could, if called as a witness to this

 matter, competently testify of my own personal knowledge in the matters set forth

 in this declaration.

       I therefore declare and state as follows:

    1. I am a licensed attorney representing plaintiff The Koala (“The Koala”) in

 the present action.

    2. I have visited the website located at http://www.thekoala.org (“the

 Website”). Based upon my knowledge of the facts of this case, I can confidently

 represent that the Website is maintained by The Koala.

    3. The Website appears to serve as an online medium for The Koala to publish

 some of its content, and those posts are displayed chronologically.

    4. On January 16, 2020, I observed posts on the Website dated April 10, 2018;

 November 6, 2017; April 13, 2017; November 28, 2016; November 18, 2016;

 November 16, 2016; November 11, 2016; November 8, 2016; June 2, 2016; and

 June 1, 2016. Each of these dates was subsequent to the filing date of the present

 action on May 31, 2016.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on January 16, 2020, in San Diego, California.

                                               ______________________________
                                               Ryan T. Darby
                                           1
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.892
                                           Filed 01/21/20    68-3, Page 1Page
                                                                          of 7 29 of 37



                                    No. 17-55380


                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT


                    THE KOALA, an unincorporated association

                                 Plaintiff-Appellant,

                                          v.

  PRADEEP KHOSLA, in his official capacity as Chancellor of the University of
                     California, San Diego; et al.

                               Defendants-Appellees.


                 DECLARATION OF ALYSSA KRESS
             IN SUPPORT OF PLAINTIFF'S OPPOSITION
        TO DEFENDANTS' MOTION TO RECALL MANDATE AND
                     WITHDRAW OPINION

           Appeal from the Judgment of the United States District Court
                      For the Southern District of California
                    District Court No. 3:16-cv-1296-JM-BLM
                            Honorable Jeffrey T. Miller


                                       DAVID LOY
                                       davidloy@aclusandiego.org
                                       ACLU FOUNDATION OF SAN DIEGO
                                       & IMPERIAL COUNTIES
                                       P.O. Box 87131
                                       San Diego, California 9213 8-7131
                                       Ryan T. Darb~, Esq. (SBN 264357)
                                       LAW OFFICE OF RY ANT. DARBY
                                       350 10th Avenue, Suite 1000
                                       San Diego, CA 92101
                                       Counsel for Plaintiff-Appellant
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.893
                                           Filed 01/21/20    68-3, Page 2Page
                                                                          of 7 30 of 37



       I, Alyssa Kress, declare that I am over eighteen ( 18) years of age. I am a

resident of San Diego County, California. I could, if called as a witness to this

matter, competently testify of my own personal knowledge in the matters set forth

 in this declaration.

       I therefore declare and state as follows:

    1. I am a full-time undergraduate student at the University of California, San

Diego ("UCSD").

    2. I am the president of The Koala, an unincorporated student association that

has published a newspaper at UCSD since 1982. My staff and I intend to continue

publishing The Koala.

    3. I am in the process of registering The Koala as an official student

organization at UCSD. Registration is a ministerial process that UCSD must grant

so long as the procedural requirements established by UCSD are satisfied.

    4. When l initiated the registratfon process in December 2019, I was under the

impression that the sole requirement for registering a student organization was four

students indicating their intent to serve as principal members and a written

constitution.

    5. On December 5, 2019, I initiated the application process on UCSD's Center

for Student Involvement ("CSI") website. I agreed to serve as The Koala's

president and a principal member, and I uploaded a written constitution. Between


                                           1
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.894
                                           Filed 01/21/20    68-3, Page 3Page
                                                                          of 7 31 of 37



 this date and December 10, 2019, three of my fellow UCSD students visited this

 website and agreed to serve as principal members.

    6. On December 12, 2019, I visited the CSI's online portal, which showed that

 our application was initiated on December 5, 2019, and that its status was

 "Pending." It lists our CSI Advisor as Jenny Kressel, and the "Notes from Your

Advisor" section was blank. I created a screen shot of this page, a true and exact

 copy of which is attached as Exhibit A.

    7. On January 7, 2020, I was made aware of the Motion to Recall Mandate and

Withdraw Opinion in the above-captioned case, where it was alleged that our

 application was incomplete becaust! tht! cunsliluliun we submitted did not satisfy

UCSD's standards and two of our principal members have not yet completed an

ART of Inclusive Communication Workshop. No representatives from UCSD

notified me that our application was incomplete and would not be processed.

    8. On January 16, 2020, I submitted a new constitution based upon the

template provided on the CSI website, and it complies with CSI's rules and

requirements.

    9. I am registered to take the ART of Inclusive Communication Workshop on

February 4, 2020. This is the earliest date available for me to register. I fully

intend to attend and complete the workshop on that date.




                                           2
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510, DktEntry:PageID.895
                                           Filed 01/21/20   68-3, Page 4Page
                                                                         of 7 32 of 37



    10.We wish to seek campus activity funds to cover print costs of our

 newspaper.

       I declare under penalty of perjury that the foregoing is true and correct.
                                ~
       Executed on January   Jl,2020, in San Diego, California.

                                                                 /h~"




                                           3
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.896
                                           Filed 01/21/20    68-3, Page 5Page
                                                                          of 7 33 of 37




                           EXHIBIT A
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.897
                                           Filed 01/21/20    68-3, Page 6Page
                                                                          of 7 34 of 37
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.898
                                           Filed 01/21/20    68-3, Page 7Page
                                                                          of 7 35 of 37
        Case: 17-55380, 01/17/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                        11566510,  DktEntry:PageID.899
                                           Filed 01/21/20    68-4, Page 1Page
                                                                          of 2 36 of 37




                            No. 17-55380
 __________________________________________________________________

                 UNITED STATES COURT OF APPEALS
                      FOR THE NINTH CIRCUIT
 __________________________________________________________________

                    THE KOALA, an unincorporated association

                                 Plaintiff-Appellant,

                                          v.

   PRADEEP KHOSLA, in his official capacity as Chancellor of the University of
                      California, San Diego; et al.

                         Defendants-Appellees.
 __________________________________________________________________

               DECLARATION OF MIGNOTE TADELE
             IN SUPPORT OF PLAINTIFF’S OPPOSITION
       TO DEFENDANTS’ MOTION TO RECALL MANDATE AND
                       WITHDRAW OPINION
 __________________________________________________________________
           Appeal from the Judgment of the United States District Court
                     For the Southern District of California
                    District Court No. 3:16-cv-1296-JM-BLM
                            Honorable Jeffrey T. Miller
        ________________________________________________________

                                        DAVID LOY
                                        davidloy@aclusandiego.org
                                        ACLU FOUNDATION OF SAN DIEGO
                                        & IMPERIAL COUNTIES
                                        P.O. Box 87131
                                        San Diego, California 92138-7131
                                        Ryan T. Darby, Esq. (SBN 264357)
                                        LAW OFFICE OF RYAN T. DARBY
                                        350 10th Avenue, Suite 1000
                                        San Diego, CA 92101
                                        Counsel for Plaintiff-Appellant
           Case: 17-55380, 01/17/2020,
   Case 3:16-cv-01296-JM-BLM   DocumentID: 55
                                           11566510,  DktEntry:PageID.900
                                              Filed 01/21/20    68-4, Page 2Page
                                                                             of 2 37 of 37
            Mignote Tadele, declare that 1 am         .gh
                                               over e1 teen (18) years of age. I am a
         ent of San Diego County         c lifi .             .
                                     ,    a   orrua. I could, 1f called as a witness to this
     atter, competently testify of
                                     my own personal know ledge in the matters set forth
   in tbis declaration.

         I therefore dec lare and state as follows:

     l. I am a full-time undergrad uate student at the University of California, San
 Diego ("UCSD").

    2. I am a principal member of The Koala, an unincorporated student

 association that has published a newspaper at UCSD since 1982. I wish to assist in

resuming print publication of The Koala as a student newspa per at UCSD.

    3. I am registered to take the ART of Inclusive Communicat ion Workshop on

March 4, 2020. This is the earliest date available for me to register. I fully intend

to atten d and complete the workshop on that date.

      I declare under penalty of perjury that the foregoing is true and correct.

     Exec uted on January__,             2020, in San Diego, California.




                                                                   lb2D
                                                    1
